                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-147-RJC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                 Plaintiff,               )
                                          )
     v.                                   )                             ORDER
                                          )
GLENDA TAYLOR-SANDERS,                    )
                                          )
                 Defendant.               )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For Leave To File

Under Seal The Motion To Withdraw As Counsel And To Stay The Presentence Report Process”

(Document No. 36) filed February 24, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion To Withdraw As Counsel And To Stay Presentence

Report Process contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion For Leave To File Under

Seal The Motion To Withdraw As Counsel And To Stay The Presentence Report

Process” (Document No. 36) is GRANTED, and the Defendant’s Motion To Withdraw As

Counsel And To Stay Presentence Report Process (Document No. 35) is sealed until further

Order of this Court.

                                            Signed: February 25, 2020
